COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Manuel Gutierrez v. The State of Texas

Appellate case number:    01-17-00734-CR

Trial court case number: 1460210

Trial court:              263rd District Court of Harris County

         This case was abated and remanded to the trial court on April 10, 2018 because counsel
failed to file an appellate brief. The abatement hearing record indicates that counsel was not
provided with the case record, but the record has now been provided. Accordingly, we lift the
abatement ordered by this Court and reinstate the appeal on the Court’s active docket. Appellant’s
brief is ordered to be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: July 17, 2018